Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 2/28/2022 have been examined.  Claims 1, 4, 10, 13, 17, and 19 have been amended.  Claim 9 has been cancelled. Claim 21 has been added.  Claims 1-8 and 10-21  are pending. 

Claim Objections Withdrawn
Regarding the amended claims, the objections to claims 4, 13, and 19 are withdrawn.

Response to Arguments/Amendments

5.	Applicant' s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection. The following rejections are new grounds of rejections necessitated by the amendment filed on 2/28/2022.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 10, and 17 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (USPub: 2018/0219830, hereinafter referred to as O’Brien) in view of Roberts et al. (USPub: 2011/0107374, hereinafter referred to as Roberts).

Regarding claim 1, O’Brien discloses a computer-implemented method comprising: 
receiving via a communication interface a message for transmission to a plurality of recipients (FIG. 3, para. 129, lines 1-6; para. 12, lines 43-46, wherein the message sorter receives the messages for transmission to a plurality of recipients);
determining via a processor a message batching configuration for the message, the message batching configuration including a plurality of message batches for transmitting the message (para. 14, lines 15-21, and , the message batching configuration including a respective recipient count for each of the message batches (para/ 11 ,lines 4-8, wherein the email address is the recipient count), the message batching configuration including a respective time delay between each of the message batches (para. 23, lines 23-28, wherein there is a delay before batch of message retry), the message batching configuration including a  designated performance metric for evaluating the message (para. 23, lines 31-34, wherein the count of retries is a performance metric); 
for each of two or more of the message batches, transmitting the message to a respective subset of the recipients via a network in accordance with the respective recipient count, transmission of successive message batches being delayed in accordance with the respective time delay (para. 81, lines 1-4 and para. 14, lines 5-12, wherein message delivery to the destination address with a proper delay);
when it is determined that the designated performance metric fails to meet a designated performance metric threshold (para. 62, lines 11-14, wherein, the message management system will stop to resent the message when the resent timeout or count limited being reached). 
Although O’Brien discloses everything as applied above, Connell does not explicitly disclose updating the message based on the designated performance metric. However, this concept is well known in the art as disclosed by Roberts. In the same field of endeavor, Roberts discloses 
updating the message based on the designated performance metric to create an updated message (para. 96, lines 4-8, wherein updating message based is generate based on the performance of the operation); and 
transmitting the updated message to the respective recipients of at least one of the subsequent message batches via the network (para. 97, lines 1-2, para. 16, lines 2-6, and para. 78, lines 19-21, wherein the updated messages is transmitted to a recipient).   
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Roberts’ method into O’Brien’s invention. One of ordinary skill in the art would have been motivated of “aggregating the media content watch list data, and storing the media content watch list data in a data storage facility, where the media content watch list data may be further maintained (para. 15, lines 10-13).

Regarding claim 7, O’Brien and Roberts disclose everything as applied above.  O’Brien further discloses 
wherein determining whether the designated performance metric fails to meet the designated performance metric threshold comprises applying a function over a plurality of performance metrics, the plurality of performance metrics including the designated performance metric (para. 62, lines 11-14 and para. 27, wherein the message management system calculates a performance measure for a plurality of types of message life cycle events)


Regarding claim 10, it is substantially the same as claim 1, except claim 10 is in a system claim format. O’Brien discloses a system to perform various message management functions (FIG. 3).  Because the same reasoning applies, claim 10 is rejected under the same reasoning as claim 1.

Regarding claim 17, it is substantially the same as claim 1, except claim 17 is in a non-transitory computer readable media claim format. O’Brien discloses the method is implemented by the instructions stored in the storage medium and executed by a processor (para. 173).  Because the same reasoning applies, claim 17 is rejected under the same reasoning as claim 1.

Claims 2-3, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Roberts as applied to claims 1, 10 and 17 above, and further in view of  Kumbalimutt et al. (USPub: 2005/0015492, hereinafter referred to as Kumbalimutt).
 
Regarding claim 2, O’Brien and Roberts disclose everything as applied above.  O’Brien and Roberts do not explicitly disclose wherein each subset of the recipients is determined by randomly selecting recipients from a database table. However, this concept is well known in the art as disclosed by Kumbalimutt. In the same field of endeavor, Kumbalimutt discloses 
wherein each subset of the recipients is determined by randomly selecting recipients from a database table (para. 31, lines 1-2 and 6-8, wherein the recipient is selected randomly). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kumbalimutt’s method into O’Brien and Roberts’ invention. One of ordinary skill in the art would have been motivated “to redirect incoming client requests to other servicers in order to distribute client traffic among the servers” (para.7, lines 2-4). 

Regarding claim 3, O’Brien, Roberts and Kumbalimutt disclose everything as applied above. O’Brien, Roberts and Kumbalimutt further disclose
wherein the message batching configuration includes one or more criteria for selecting the recipients from the database table (O’Brien’s para. 14 and Kumbalimutt’s para. 31, lines 1-2, para.7, lines 2-4, wherein the criterion is to balance the traffic load among the severs).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kumbalimutt’s method into O’Brien and Roberts’ invention. One of ordinary skill in the art would 

Regarding claims 11-12, they are substantially the same as claims 2-3, except claims 11-12 are in a system claim format. Because the same reasoning applies, claims 11-12 are rejected under the same reasoning as claims 2-3.

Regarding claim 18, it is substantially the same as claim 2, except claim 18 is in a non-transitory computer readable media claim format.  Because the same reasoning applies, claim 18 is rejected under the same reasoning as claim 2.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Roberts and Kumbalimutt as applied to claims 2, 11 and 18 above, and further in view of Casalaina et al. (USPub: 20011/0274261, hereinafter referred to as Casalaina).

Regarding claim 4, O’Brien, Roberts and Kumbalimutt disclose everything as applied above.  O’Brien, Roberts and Kumbalimutt do not explicitly disclose wherein the database table is stored in a multitenant database system within an on-demand computing services environment configured to provide computing services to a plurality of organizations via the internet. However, this concept is well known in the art as disclosed by Casalaina. In the same field of endeavor, Casalaina discloses 
wherein the database table is stored in a multitenant database system within an on-demand computing services environment configured to provide computing services to a plurality of organizations (FIG. 8 and para. 32, lines 3-5, wherein the multi-tenant database is in an on-demand service environment).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Casalaina’s method into O’Brien, Roberts and Kumbalimutt’s invention. One of ordinary skill in the art would have been motivated of providing “for interfacing data provider systems with phone provider systems in the on-demand services network” (para. 2, lines 3-5).

Regarding claim 13, it is substantially the same as claim 4, except claim 13 is in a system claim format. Because the same reasoning applies, claim 13 is rejected under the same reasoning as claim 4.

Regarding claim 19, it is substantially the same as claim 4, except claim 19 is in a non-transitory computer readable media claim format. Because the same reasoning applies, claim 19 is rejected under the same reasoning as claim 4.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Roberts as applied to claims 1, 10 and  17 above, and further in view of Smith (USPub: 20016/0019597, hereinafter referred to as Smith).

Regarding claim 5, O’Brien and Roberts disclose everything as applied above.  O’Brien and Roberts do not explicitly disclose wherein the designated performance metric is a click through rate. However, this concept is well known in the art as disclosed by Smith. In the same field of endeavor, Smith discloses 
wherein the designated performance metric is a click through rate (para. 42, lines 3-4, and para. 68, lines 3-5, wherein the message management system uses a click through rate as a designated performance metric).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Smith’s method into O’Brien and Roberts’ invention. One of ordinary skill in the art would have been motivated of providing “an efficient tool for non-profit/political organizations to increase the awareness in a target group of people” (para. 2, lines 7-9).

Regarding claim 14, it is substantially the same as claim 5, except claim 14 is in a system claim format. Because the same reasoning applies, claim 14 is rejected under the same reasoning as claim 5.

Regarding claim 20, it is substantially the same as claim 5, except claim 20 is in a non-transitory computer readable media claim format. Because the same reasoning applies, claim 20 is rejected under the same reasoning as claim 5.

Claims 6, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Roberts as applied to claims 1, 10 and 17 above, and further in view of Holt (USPub: 2008/0126516, hereinafter referred to as Holt).

Regarding claim 6, O’Brien and Roberts disclose everything as applied above.  O’Brien and Roberts do not explicitly disclose wherein the respective recipient count increases for each successive message batch. However, this concept is well known in the art as disclosed by Holt. In the same field of endeavor, Holt discloses 
wherein the respective recipient count increases for each successive message batch (para. 387).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Holt’s method into O’Brien and Roberts’ invention. One of ordinary skill in the art would have been motivated of providing “the detection of contention in computing activities relating to address memory” (para. 3, lines 2-3).

Regarding claim 15, it is substantially the same as claim 6, except claim 15 is in a system claim format. Because the same reasoning applies, claim 15 is rejected under the same reasoning as claim 6.

Regarding claim 21, it is substantially the same as claim 6, except claim 21 is in a non-transitory computer readable media claim format. Because the same reasoning applies, claim 21 is rejected under the same reasoning as claim 6.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Roberts as applied claims 1 and 10 above, and further in view of Connell (USPub: 2016/0280040, hereinafter referred to as Connell).

Regarding claim 8, O’Brien and Roberts disclose everything as applied above.  O’Brien and Roberts do not explicitly disclose determining the designated performance metric for one or more of the message batches based on performance data received by a database system. However, this concept is well known in the art as disclosed by Connell. In the same field of endeavor, Connell discloses 
determining the designated performance metric for one or more of the message batches based on performance data received by a database system (para. 109, lines 16-17, wherein the performance is determined based on the historic performance data received from the database).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Connell’s method into O’Brien and Roberts’ invention. One of ordinary skill in the art would have been motivated of providing “for remotely controlling climate control systems of a fleet of vehicles” (para. 2, lines 4-6).

Regarding claim 16, it is substantially the same as claim 8, except claim 16 is in a system claim format. Because the same reasoning applies, claim 16 is rejected under the same reasoning as claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419